Corrected DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status……………………………………………..………………………….…………… 2
Allowable Subject Matter…………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter……………………………………….. 3
Conclusion………………………………………………………………………………….…...... 5

	

Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to printer rush dated 1/25/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Bill Conwell on 1/25/2020
The application has been amended as follows: 
19. (Currently Amended) A system that checks product packaging for mistaken double markings, the system including a camera, a processor and a memory, the memory containing instructions configuring the system to perform acts including: providing a first frame of image data, captured by a single camera, to a steganographic digital watermark decoder; receiving, from the watermark decoder, first and second decoded payload data, indicating that product packaging depicted in the first frame of image data includes two different digital watermark indicia; and flagging said product packaging as possibly doubly-marked by adding the first and second decoded payload data to a data blacklist; wherein said instructions configure the system to check a single frame of image data depicting product packaging, captured by a single camera, for mistaken double markings of steganographic digital watermarks.
Claim 22(Cancelled)
23. (Currently Amended) The system of claim19 in which the remedial action comprises passing neither of said first and second decoded payload data to a checkout tally for a customer associated with said image data
24. (Currently Amended) The system of claim 19 in which the first and second decoded payload data comprise first and second GTIN identifiers corresponding to said first and second different physical products, each GTIN identifier having a manufacturing code portion, and in which said instructions further configure the system to perform acts including: checking a manufacturing code portion of the first GTIN identifier against a manufacturing code portion of the second GTIN identifier, to determine whether a match is found; and adding said first and second GTIN identifiers to the blacklist only if said match is found, and otherwise not adding said first and second GTIN identifiers to the blacklist.
25. (Currently Amended) The system of claim 19 in which the first and second decoded payload data comprise first and second GTIN identifiers corresponding to said first and second different physical products, each GTIN identifier having a product code portion, and in which said instructions further configure the system to perform acts including: determining a difference between a product code portion of the first GTIN identifier and a product code portion of the second GTIN identifier, to determine a difference there between; and adding said first and second GTIN identifiers to the blacklist only if said difference is less than a threshold value.
26. (Currently Amended) The system of claim 19 ,in which said instructions further configure the system to perform acts including: providing a second frame of second image data, captured by the camera system, to the decoder; receiving, from the decoder, further payload data decoded from the second image data; checking to determine whether said further payload data is included in said blacklist of data; and if the further payload data is included in said blacklist of data, not adding a product indicated by said further payload data to a customer's checkout tally.
27. (Currently Amended) The system of claim 19 in which instructions further configure the system to perform acts including: removing the first and second decoded payload data from the data blacklist after a predetermined period of time has elapsed since their addition to the data blacklist, wherein the first and second decoded payload data age-off the blacklist, thereby addressing a situation in which a single product was not marked with two different payloads, but rather a person presented two different items to the camera system in quick succession.		
		
			Allowable Subject Matter 
Claims 9-21, and 23-27 are allowed.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 9, the prior art Fushikiet al (US 2014/0027516) teaches utilizing first and second bar codes includes representing the first bar code as a first black and white image; representing the s second bar code as a second black and white image; providing a color image; for each first pixel in the first black and white image, identifying a corresponding second pixel in the second bar image, combining the corresponding first and second pixels to provide a third pixel which is a color-encoding of the two black and white pixels, and storing the third pixel as a corresponding third pixel in the color image, thereby providing a color bar code that combines the first and second bar codes.
Clahoun et al (US 9,892,478) teaches processing first captured image data to produce map data identifying locations on first packaging where a steganographic watermark signal is detected, and locations where it is absent; processing second captured image data to produce map data identifying locations on second packaging where a steganographic watermark signal is detected, and locations where it is absent; and issuing a signal to store staff about the first product packaging, but not issuing a signal to the store staff about the second product packaging, because said map data produced from the first captured image data indicates a telltale void in the watermark signal that is consistent with application of adding said first and second decoded payload data to a data blacklist, the data blacklist indicating products that should not be tallied by the point of sale terminal; wherein packages that are erroneously marked with two different steganographic watermarks are not tallied as two different products by the point of sale terminal, and customers are not erroneously charged for two products as a result. However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY. BITAR
Examiner
Art Unit 2664

/NANCY BITAR/       Primary Examiner, Art Unit 2664